Citation Nr: 0633067	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



WITNESS AT HEARING ON APPEAL

Veteran





INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran appeared before a Veterans Law Judge at a hearing 
at the RO in May 2006.  A copy of the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the veteran testified that his hearing loss 
had worsened since his last examination and that the 
examination was inadequate.  In this regard, VA's General 
Counsel has indicated that when it is asserted that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).   Consequently, the Board 
concludes that a contemporaneous VA examination is needed in 
order to make an informed decision regarding the veteran's 
current level of functional impairment and adequately 
evaluate his current level of disability.  

Additionally, subsequent to the hearing, the veteran 
submitted private medical evidence directly to the Board that 
relates to his claim for a higher evaluation for hearing 
loss; however, he did not include a waiver, which would allow 
the Board to consider that evidence without referral to the 
agency of original jurisdiction. See 38 C.F.R. § 20.1304 
(2006).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The veteran should be afforded a VA 
audiological examination by a qualified 
audiologist at the Louisville, Kentucky 
VA Medical Center (VAMC) in order to 
fully assess the current nature and 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.  The examiner should 
note the recent hearing results from the 
private hearing test and reconcile those 
results with those of record and those 
obtained on evaluation.  Any indicated 
tests should also be accomplished.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



